Case 1:18-cv-00674-WES-LDA Document 1 Filed 12/13/18 Page 1 of 20 PageID #: 1



UNITED STATES DISTRICT COURT
FOR THE DISTRCT OF RHODE ISLAND

GILBERT LANTINI


      VS

OCWEN LOAN SERVICING, LLC


COMPLAINT FOR VIOLATION OF THE BANKRUPTCY INJUNCTION
AND FOR VIOLATION OF THE TELECOMMUNICATIONS CONSUMER
PROTECTION ACT

      NOW COME Plaintiff, Gilbert Lantini (“Lantini”)(“Plaintiff”), by and

through counsel, and complains against Defendant Ocwen Loan Servicing,

LLC (“Defendant”) and states as follows:

                   PARTIES, JURISDICTION AND VENUE
      1.    Plaintiff is a resident of North Smithfield, Rhode Island.

      2.    Plaintiff is a consumer as defined by the Telephone Consumer

Protection Act (“TCPA”).

3.    Plaintiff had a mortgage on his former residence located at 2075 Plainfield

Pike, Johnston, Rhode Island 02919. The alleged debt arose out of a transaction

that was primarily for personal, family, or household purposes.

4.    Defendant, Ocwen Loan Servicing, LLC (“Ocwen”) is a foreign Limited

Liability Company located in West Palm Beach Florida. It is a debt collector

because its business is primarily concerned with the collection of debts owned by
Case 1:18-cv-00674-WES-LDA Document 1 Filed 12/13/18 Page 2 of 20 PageID #: 2



another. Defendant attempted to collect upon a debt allegedly owed to US Bank as

Trustee for the Registered Holders of Aegis Asset Backed Securities Trust

Mortgage Pass-Through Certificates Series 2005-5 (“US Bank”).

      5.      U.S. Bank claims to be the owner of Plaintiff’s mortgage and note.

      6.      Ocwen Loan Servicing, LLC has been the servicer of the Plaintiff’s

      mortgage loan at all times since 2014.

      7.      Ocwen Loan Servicing, LLC was the agent for U.S. Bank at all times

since 2014.

      8.      This Court has jurisdiction and venue because some or all of

Plaintiff’s claims for relief arose in the State of Rhode Island.

      8.      Plaintiff filed a Petition for relief in the United States Bankruptcy

Court in case number 1:14-bk-11757 in the United States Bankruptcy Court for the

District of Rhode Island on July 31, 2014.

      9.      Plaintiff received a Discharge in Bankruptcy of all his debts on

October 28, 2014 in the Rhode Island Bankruptcy Court.

      10.     Plaintiff, at the time of the Bankruptcy Petition, owned property

located at 2075 Plainfield Pike, Johnston, Rhode Island.

      11.     This property was the former residence of the Plaintiff.

      12.     In his bankruptcy petition, Plaintiff filed a Notice of Intention on
Case 1:18-cv-00674-WES-LDA Document 1 Filed 12/13/18 Page 3 of 20 PageID #: 3



August 15, 2014 in which he stated that his intention in regard to this property was

to surrender the property.

      13.    Ocwen was represented by a law firm, Korde & Associates, PC in this

Bankruptcy case.

      14.    Ocwen, as a result, had actual knowledge of the Plaintiff’s discharge

and Notice of Intention to surrender the property and that the Plaintiff was no

longer living in the premises.

      15.    Ocwen claims to be the loan servicer for the alleged mortgagee for the

Johnston property, which Ocwen has identified as U.S. Bank National Association

as Trustee for the Registered Holders of Aegis Asset Backed Securities Trust,

Mortgage Pass-Through Certificates, Series 2005-5, (“US Bank”).

                                COUNT ONE
               TELEPHONE CONSUMER PROTECTION ACT
            47 U.S.C. § 227 AGAINST OCWEN LOAN SERVICING

      15.    Paragraphs 1-14 are incorporated by reference.

      16.    On October 24, 2014, Defendant used an automatic telephone dialing

system and the phone number (800)746-2936 to make a debt collection call to

Lantini’s cellular phone for a non-emergency purpose and without Lantini’s

express prior consent.

      17.    On January 14, 2015, Defendant used an automatic telephone dialing

system and the phone number (800)746-2936 to make a debt collection call to
Case 1:18-cv-00674-WES-LDA Document 1 Filed 12/13/18 Page 4 of 20 PageID #: 4



Lantini’s cellular phone for a non-emergency purpose and without Lantini’s

express prior consent.

       18.   On February 2, 2015, Defendant used an automatic telephone dialing

system and the phone number (800)746-2936 to make a debt collection call to

Lantini’s cellular phone for a non-emergency purpose and without Lantini’s

express prior consent.

      19.    On March 9, 2015, Defendant used an automatic telephone dialing

system and the phone number (800)746-2936 to make a debt collection call to

Lantini’s cellular phone for a non-emergency purpose and without Lantini’s

express prior consent.

      20.    On March 27, 2015, Defendant used an automatic telephone dialing

system and the phone number (800) 746-2936 to make a debt collection call to

Lantini’s cellular phone for a non-emergency purpose and without Lantini’s

express prior consent.

      21.    On March 27, 2015, Defendant used an automatic telephone dialing

system and the phone number (800)746-2936 to make a debt collection call to

Lantini’s cellular phone for a non-emergency purpose and without Lantini’s

express prior consent.

      22.    On April 2, 2015 , Defendant used an automatic telephone dialing

system and the phone number (800) 746-2936 to make a debt collection call to
Case 1:18-cv-00674-WES-LDA Document 1 Filed 12/13/18 Page 5 of 20 PageID #: 5



Lantini’s cellular phone for a non-emergency purpose and without Lantini’s

express prior consent.

      23.   On May 6,2015 , Defendant used an automatic telephone dialing

system and the phone number (800)746-2936 to make a debt collection call to

Lantini’s cellular phone for a non-emergency purpose and without Lantini’s

express prior consent.

      24.   On     May 7, 2015, Defendant used an automatic telephone dialing

system and the phone number (800)746-2936 to make a debt collection call to

Lantini’s cellular phone for a non-emergency purpose and without Lantini’s

express prior consent.

      25.   On May 15, 2015, Defendant used an automatic telephone dialing

system and the phone number (800)746-2936 to make a debt collection call to

Lantini’s cellular phone for a non-emergency purpose and without Lantini’s

express prior consent.

      26.   On May 22, 2015, Defendant used an automatic telephone dialing

system and the phone number (800)746-2936 to make a debt collection call to

Lantini’s cellular phone for a non-emergency purpose and without Lantini’s

express prior consent.

      27.   On May 29, 2015, Defendant used an automatic telephone dialing

system and the phone number (800)746-2936 to make a debt collection call to
Case 1:18-cv-00674-WES-LDA Document 1 Filed 12/13/18 Page 6 of 20 PageID #: 6



Lantini’s cellular phone for a non-emergency purpose and without Lantini’s

express prior consent.

      28.   On June 4, 2015, Defendant used an automatic telephone dialing

system and the phone number (800)746-2936 to make a debt collection call to

Lantini’s cellular phone for a non-emergency purpose and without Lantini’s

express prior consent.

      29.   On June 12, 2015, Defendant used an automatic telephone dialing

system and the phone number (800)746-2936 to make a debt collection call to

Lantini’s cellular phone for a non-emergency purpose and without Lantini’s

express prior consent.

      30.   On June 19,2015, Defendant used an automatic telephone dialing

      system and the

phone number (800)746-2936 to make a debt collection call to Lantini’s cellular

phone for a non-emergency purpose and without Lantini’s express prior consent.

      31.   On June 20, 2015, Defendant used an automatic telephone dialing

system and the phone number (800)746-2936 to make a debt collection call to

Lantini’s cellular phone for a non-emergency purpose and without Lantini’s

express prior consent.

      32.   On June 27, 2015, Defendant used an automatic telephone dialing

system and the phone number (800)746-2936 to make a debt collection call to
Case 1:18-cv-00674-WES-LDA Document 1 Filed 12/13/18 Page 7 of 20 PageID #: 7



Lantini’s cellular phone for a non-emergency purpose and without Lantini’s

express prior consent.

      33.    On    June 28, 2015, Defendant used an automatic telephone dialing

system and the phone number (800)746-2936 to make a debt collection call to

Lantini’s cellular phone for a non-emergency purpose and without Lantini’s

express prior consent.

      34.    On June 29, 2015 , Defendant used an automatic telephone dialing

system and the phone number (800)746-2936 to make a debt collection call to

Lantini’s cellular phone for a non-emergency purpose and without Lantini’s

express prior consent.

      35.    Each of these calls was made by Ocwen in order to demand or coerce

payment for the mortgage loan on behalf of U.S. Bank.

      36.    The phone number (800)746-2936 is now and at all times since

January 1, 2014 has been the phone number of Ocwen Loan Servicing, LLC.

      37.    In each of the calls made to the Plaintiff, Defendant used an artificial

or prerecorded voice to leave a debt collection communication on the voicemail of

Plaintiff’s cellular phone or actually spoke with the Plaintiff.

      38.    In each of the calls made to the Plaintiff, Defendant used artificial or

prerecorded voices in leaving a debt collection communication on the voicemail of

Plaintiffs’ cellular phones or actually spoke with the Plaintiff.
Case 1:18-cv-00674-WES-LDA Document 1 Filed 12/13/18 Page 8 of 20 PageID #: 8



      39.    Plaintiff did not give Defendant consent to call Plaintiff’s cell phone

for any purpose.

      40.    In each of the calls when Defendant contacted Plaintiff, the Defendant

did not own Lantini’s account so Defendant was not attempting to collect its own

debt. In each of these calls, Ocwen demanded that the Plaintiff make payments on

the mortgage loan account it claimed was due to US Bank.

      41.    The frequent phone calls and        actions by Defendant have caused

Plaintiff aggravation, humiliation, embarrassment, loss of privacy, strain on

personal relationships, loss of enjoyment of life, sleepless nights, worry and

anxiety.

      42.    Each of the calls by the Defendant to the Plaintiff disturbed the

Plaintiff in his business or at his home or while traveling.

      43.    Due to these calls, the Plaintiff      was diverted from his business

activity and was harassed and bothered by receiving the calls and having to

communicate with the caller or answer the call.

      44.    These calls resulted in harassment, which caused him to be distracted

from his business and his personal family matters. Instead of spending time on

work or family pursuits, he received this series of harassing calls after he had been

discharged of the mortgage obligation.
Case 1:18-cv-00674-WES-LDA Document 1 Filed 12/13/18 Page 9 of 20 PageID #: 9



      45.    The actions by Defendant are believed to be a pattern and practice in

conscious disregard for the rights of Plaintiff.

      46.    Defendant willfully or knowingly made more than one call by an

automated dialing system to Plaintiff’s cell phone knowing that it was without

consent.

      47.    Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii) by making calls to

Plaintiff’s cellular phone and Plaintiff is entitled to an award of $500.00 statutory

damages for each and every violation.

      48.    If the Court finds that Defendant willfully or knowingly violated the

TCPA, then the Plaintiff may be awarded treble damages per violation.

      49.    Plaintiff was seriously damaged and is entitled to damages costs and

attorney fees. He was disturbed by these calls while at home and at work. He filed

a Chapter 7 bankruptcy and indicated that he was abandoning the property which

he no longer lived at, yet was harassed by the volume of calls to his cell phone.

This caused him to be disturbed and distracted at work and at home.

      50.    Plaintiff has incurred actual damages for the costs incurred in

recharging his cell phone battery due to the calls which he received from Ocwen on

his cellular phone, for the charges to his cell phone account for usage of the cell

phone.
Case 1:18-cv-00674-WES-LDA Document 1 Filed 12/13/18 Page 10 of 20 PageID #: 10



       51.    Plaintiff has incurred damages due to loss of income and business

 opportunities to being disturbed in this self-employed business due to the phone

 calls made to him while he was working.

       52.    Plaintiff has incurred emotional damages due to the stress these

 repeated calls made to him in his personal life which caused him to be irritable

 with his wife and family when these repeated calls disturbed him at home or during

 family events and activities.

       53.    Plaintiff has incurred legal fees for the prosecution of this action.

 WHEREFORE Plaintiff demands Judgment against Ocwen Loan Servicing, LLC

 for Actual Damages, Statutory damages under the Telephone Consumer Protection

 act and treble damages if there is a finding that the Defendant willfully or

 knowingly violated the Telephone Consumer Protection Act, Attorney Fees, costs

 and all other just and proper relief.

                                                      GILBERT LANTINI

                                                      By his attorney
 December 13, 2018
                                                      s/ John B. Ennis
                                                      JOHN B. ENNIS, ESQ., #2135
                                                      1200 Reservoir Avenue
                                                      Cranston, Rhode Island 02920
                                                      (401) 943-9230
                                                      Jbelaw75@Gmail.com


       Plaintiff demands a trial by Jury
Case 1:18-cv-00674-WES-LDA Document 1 Filed 12/13/18 Page 11 of 20 PageID #: 11



                            COUNT II

     CONTEMPT AND VIOLATION OF THE BANKUPTCY DISCHARGE
 INJUNCTION AGAINST OCWEN LOAN SERVICING, LLC

         54.   Paragraphs 1-53 are incorporated by reference.

         55.   This action seeks redress for the unlawful and deceptive practices

 committed by the Defendant in connection with their efforts to collect a debt

 discharged by the debtors’ bankruptcy. Defendant, Ocwen’s conduct involves falsely

 representing that a discharged debt is still owed, the sole purpose of which is to

 coerce the payment of a discharged debt. Plaintiff seeks monetary, declaratory and

 injunctive relief based on violations of 11 U.S.C. § 524.

         56.   This action is also filed to enforce the Order of Discharge duly entered

 by the United States Bankruptcy Court for the District of Rhode Island in case in

 case number 1:14-bk-11757 in the United States Bankruptcy Court for the District

 of Rhode Island on July 31, 2014 and to enforce and to implement other

 Bankruptcy Code provisions and Rules related thereto, and to prevent an abuse of

 process and to preclude the frustration of the orderly discharge of the claims in this

 case.

                                      Jurisdiction

         57.   Jurisdiction is conferred on this Court pursuant to the provisions of

 Section 1334 of Title 28 of the United Stated Code in that this proceeding arises in

 and is related to a Chapter 7 case under Title 11 and concerns property of the
Case 1:18-cv-00674-WES-LDA Document 1 Filed 12/13/18 Page 12 of 20 PageID #: 12



 Debtor in that case.

       58.    This Court has both personal and subject matter jurisdiction to hear

 this case pursuant to Section 1334 of Title 28 of the United States Code, Section

 157(b)(2) of Title 28 of the United States Code.

       59.    Venue lies in this District pursuant to Section 1391(b) of Title 28 of

 the United States Code.

       60.    On various dates commencing on October 24, 2014 and ending on

 August 15, 2015, employees of Ocwen, acting on behalf of U.S. Bank made phone

 calls to Plaintiff’s cell phone or to his place of business in an attempt to collect a

 debt regarding the 2075 Plainfield Street Johnston Rhode Island mortgage, despite

 the fact that Plaintiff had been discharged in bankruptcy.

       61.    The Plaintiff’s place of business had a telephone system which

 transmitted the calls to Plaintiff’s cellular phone number.

       57.    Ocwen on behalf of US Bank made 154 calls to Plaintiff in order to

 collect the mortgage debt on the following dates:

       October 24, 2014
       December 9, 2014 for three calls
       December 10, 2014 for two calls
       December 11, 2014 for two calls
       December 12, 2014 for two calls
       December 13, 2014 for three calls
       December 14, 2014 for two calls
       December 23, 2014 for two calls
       December 24, 2014
       December 26, 2014 for two calls
Case 1:18-cv-00674-WES-LDA Document 1 Filed 12/13/18 Page 13 of 20 PageID #: 13



       December 27, 2014 for two calls
       December 28, 2014
       December 29, 2014 for three calls
       December 30, 2014 for two calls
       December 31, 2014 for two calls
       January 2, 2015 for three calls
       January 3, 2015 for two calls
       January 4, 2015 for two calls
       January 5, 2015
       January 13, 2015 for two calls
       January 19, 2015
       January 21, 2015 for three calls
       January 22, 2015 for two calls
       January 23, 2015
       January 26, 2015 for two calls
       February 3, 2015
       February 4, 2015
       February 6, 2015
       February 9, 2015 for two calls
       February 10, 2015
       February 11, 2015
       February 16, 2015
       February 17, 2015
       February 20, 2015 for two calls
       February 23, 2015
       February 26, 2015
       March 2, 2015
       March 3, 2015 for two calls
       March 4, 2015
       March 6, 2015
       March 9, 2015
       March 10, 2015
       March 12, 2015
       March 13, 2015
       March 16, 2015
       March 17, 2015
       March 18, 2015
       March 19, 2015
       March 20, 2015
       March 24, 2015 for two calls
Case 1:18-cv-00674-WES-LDA Document 1 Filed 12/13/18 Page 14 of 20 PageID #: 14



       March 25, 2015
       March 26, 2015
       March 27, 2015 for two calls
       April 3, 2015
       April 6, 2015
       April 7, 2015
       April 10, 2015
       April 15, 2015
       April 16, 2015 for three calls
       April 17, 2015 for two calls
       April 22, 2015
       April 24, 2015 for two calls
       April 25, 2015 for two calls
       April 26, 2015
       April 27, 2015
       April 28, 2015
       April 29, 2015
       April 30, 2015
       May 1, 2015
       May 3, 2015
       May 4, 2015
       May 5, 2015
       May 7, 2015
       May 14, 2015
       May 15, 2015
       May 18, 2015
       May 20, 2015
       May 22, 2015
       May 26, 2015
       May 28, 2015
       May 29, 2015
       June 1, 2015
       June 10, 2015
       June 16, 2015
       June 19, 2015 for two calls
       June 25, 2015
       June 26, 2015
       June 27, 2015
       June 28, 2015
       June 29, 2015 for three calls
Case 1:18-cv-00674-WES-LDA Document 1 Filed 12/13/18 Page 15 of 20 PageID #: 15



       July 1, 2015
       July 2, 2015
       July 6, 2015
       July 7, 2015 for three calls
       July 8, 2015 for three calls
       July 9, 2015 for two calls
       July 10, 2015 for three calls
       July 11, 2015 for three calls
       July 12, 2015
       July 13, 2015 for two calls
       July 14, 2015 for two calls
       July 15, 2015 for two calls
       July 16, 2015 for two calls
       July 17, 2015
       July 18, 2015
       July 19, 2015
       July 21, 2015 for two calls
       July 22, 2015 for three calls
       July 23, 2015 for three calls
       July 24, 2015 for two calls
       July 25, 2015 for two calls
       August 1, 2015
       August 2, 2015
       August 3, 2015
       August 22, 2015
       August 23, 2015
       August 24, 2015
       August 26, 2015

       58.   When Plaintiff received the first of these calls, he advised Defendant’s

 agents and employees that that these calls should not be made due to the fact that

 he had been discharged in bankruptcy.

       59.   When he advised the Ocwen employee that he had been discharged in

 bankruptcy, he was advised that by the caller that it did not matter and he owed the

 money and had to make payments.
Case 1:18-cv-00674-WES-LDA Document 1 Filed 12/13/18 Page 16 of 20 PageID #: 16



       60.    As alleged above, Defendant was aware that the Plaintiff was

 discharged in bankruptcy and had notified them of his intent to surrender the

 property. Defendant received direct written knowledge from the U.S. Bankruptcy

 Court of the fact that this debt was discharged. Despite this direct knowledge

 Defendant continued to try to collect on this debt, by repeatedly calling the

 Plaintiff over and over at home, to his cell phone and to his place of business.

       61.    Despite this knowledge, Defendant continued to harass the Plaintiff

 and call him on these multiple occasions.

       62.    The conduct of Defendants was malicious, willful, wanton and

 reckless, warranting the imposition of punitive damages.

       63.    The actions by Defendant have caused Plaintiff aggravation,

 humiliation, embarrassment, loss of privacy, strain on personal relationships, loss

 of enjoyment of life, sleepless nights, worry and anxiety.

       64.    Each of the calls by the Defendant to the Plaintiff disturbed the

 Plaintiff in his business.

       64.    Due to these calls, the Plaintiff was diverted from his business activity

 and was harassed and bothered by receiving the calls and having to communicate

 with the caller or answer the call.
Case 1:18-cv-00674-WES-LDA Document 1 Filed 12/13/18 Page 17 of 20 PageID #: 17



       65.    Plaintiff’s employees who answered the telephone calls were diverted

 from their usual work leading to work not being done at the Plaintiff’s place of

 business in the normal manner.

       66.    These calls resulted in harassment, which caused him to be distracted

 from his business and his personal family matters. Instead of spending time on

 work or family pursuits, he received this series of harassing calls after he had been

 discharged of the mortgage obligation.

       66.    Plaintiff was seriously damaged and is entitled to damages costs and

 attorney fees. He was disturbed by these calls while at home and at work. He filed

 a Chapter 7 bankruptcy and indicated that he was abandoning the property which

 he no longer lived at, yet was harassed by the volume of calls to his cell phone.

 This caused him to be disturbed and distracted at work and at home.

       67.    Plaintiff has incurred actual damages for the costs incurred in

 recharging his cell phone battery due to the calls which he received from Ocwen on

 his cellular phone, for the charges to his cell phone account for usage of the cell

 phone.

       68.    Plaintiff has incurred damages due to loss of income and business

 opportunities to being disturbed in this self employed business due to the phone

 calls made to him while he was working.
Case 1:18-cv-00674-WES-LDA Document 1 Filed 12/13/18 Page 18 of 20 PageID #: 18



       69.    Plaintiff has incurred emotional damages due to the stress these

 repeated calls made to him in his personal life which caused him to be irritable

 with his wife and family when these repeated calls disturbed him at home or during

 family events and activities.

       70.    Plaintiff has incurred legal fees for the prosecution of this action.

       WHEREFORE, the Plaintiff having set forth their claims for relief against

 the Defendant respectfully prays of the Court as follows:

 A. That this Court Adjudge the Defendant to be in willful contempt for violation of
 the Discharge Injunction.

 B.    That the Plaintiff has and recovers against the Defendant a sum to be
 determined by the Court in the form of actual damages;

 C.    That the Plaintiff has and recovers against the Defendant a sum to be
 determined by the Court in the form of punitive damages;

 D.     That the Plaintiff has and recovers against the Defendant all reasonable legal
 fees and expenses incurred by their attorney;

 E.     That the Plaintiff has such other and further relief as the Court may deem
 just and proper.


                                                      GILBERT LANTINI

                                                      By his attorney
 December 13, 2018
                                                      s/ John B. Ennis
                                                      JOHN B. ENNIS, ESQ., #2135
                                                      1200 Reservoir Avenue
                                                      Cranston, Rhode Island 02920
                                                      (401) 943-9230
                                                      Jbelaw75@Gmail.com
Case 1:18-cv-00674-WES-LDA Document 1 Filed 12/13/18 Page 19 of 20 PageID #: 19
Case 1:18-cv-00674-WES-LDA Document 1 Filed 12/13/18 Page 20 of 20 PageID #: 20
